FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JIMMY QUAN,                                      No. 08-17676

               Petitioner - Appellant,           D.C. No. 1:08-cv-00511-LJO

  v.
                                                 MEMORANDUM *
U.S. BUREAU OF PRISONS and D.
SMITH, Warden,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Federal prisoner Jimmy Quan appeals pro se from the district court’s

judgment denying, in part, his 28 U.S.C. § 2241 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Bureau of Prisons (BOP) contends that the district court lacked

jurisdiction to consider Quan’s petition under 28 U.S.C. § 2241. This contention

fails because Quan currently challenges the manner in which his sentence was

executed. See Tucker v. Carlson, 925 F.2d 330, 331 (9th Cir. 1991) (stating that

challenges to the manner in which a sentence was executed are maintainable only

in habeas petitions filed under § 2241); see also Rodriguez v. Smith, 541 F.3d 1180

(9th Cir. 2008) (granting a petition filed under § 2241 that challenged a BOP

policy regarding the transfer of inmates to Residential Re-entry Centers) .

      Quan contends that the BOP continues to categorically refuse to consider

placing prisoners in Residential Re-entry Centers (RRC) prior to their final six

months of incarceration, in violation of 18 U.S.C. §§ 3621(b), 3624(c), and

Rodriguez. This contention fails because Quan has not presented any evidence to

support this claim.

      Quan also contends that, under § 3621(b) and Rodriguez, the BOP is

required to immediately assess him for placement in an RCC. This contention fails

because § 3621(b) provides the BOP with discretionary authority to consider RCC

placement for inmates prior to the last ten percent of the prison term. See

Rodriguez, 541 F.3d at 1182-85.




                                          2                                     08-17676
      Finally, Quan contends that the BOP is required to consider placing him in

an RCC for the last ten percent of his sentence. While a true statement of law, see

id. at 1184, Quan does not present any basis for relief because Quan concedes that

he is not yet serving the last ten percent of the prison term. See 18 Unnamed

“John Smith” Prisoners v. Meese, 871 F.2d 881, 882-83 (9th Cir. 1989)

(controversy required for claim to be ripe).

      AFFIRMED.




                                          3                                     08-17676